DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 cites “at least one rib extends a length from a first end to a second end, at least two horizontal plates wherein each of the at least two horizontal plates extends a length from a first end to a second end”. It is unclear whether the first end and second end in which the rib is extending in between is the same first end and second end in which the horizontal plates are extending in between and thus the metes and bounds of the claim cannot be ascertained. Furthermore, it is unclear if the ribs and the horizontal plates are extending from the same ends. For the purposes of examination, the examiner took the first end and second ends in which the ribs are extending in between are different from the first and second ends in which the horizontal plates are extending in between.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) in view of Borcherding (US 4,177,762).
Regarding claim 1, Lefebvre teaches (Fig. 2) of a feeder system (Abstract, farrowing system with a feed dispenser), comprising:
a feeder assembly (feed container 148);
wherein the feeder assembly is configured to provide food to livestock (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148);
a hinged assembly (front door panel 142);
the hinged assembly having a frame (frame of 142);
wherein the frame of the hinged assembly is configured to operatively connect to the feeder assembly (frame is configured to connect to the feeder assembly 148), 
a crate (Fig. 3, crate defining the sow receiving space 124);
a confinement area (sow receiving space 124);
wherein the crate is configured to confine at least one livestock in the confinement area (Col. 6 lines 13-21, crate receives and hold the sow).

at least two horizontal plates wherein each of the at least two horizontal plates extends a length from a first end to a second end, and wherein the lower portion of the at least one rib is formed in a shape that looks like a "W" wherein components of the "W" are welded to opposing and parallel surfaces of the at least two horizontal plates.

    PNG
    media_image1.png
    189
    427
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 1 of Borcherding
Borcherding is in the field of livestock feeders and teaches (Fig. 1 and 2) of a crate comprising at least one rib (vertically extending bars 36) wherein each of the at least one rib (36) comprises an upper portion (upper portion of ribs 36 extending above the members 34), a middle portion (middle portion of the ribs 36 in contact with the members 34 and 42), and a lower portion (lower portion extending below the lower bar 34) and wherein each of the at least one rib extends a length from a first end (top of the crate) to a second end (bottom end of crate near the floor); at least two horizontal plates (members 42 and 34) wherein each of the at least two horizontal plates extends a length from a first end to a second end (extends from a first end by the front panel 10 to the second end by the rear end panel 12), and wherein the lower portion of the at least one rib is formed in a shape that looks like a "W" (Annotated Fig. 1 above shows with the red line that the lower portion of the at least one rib is formed in a upside down “W” shape) wherein components of the "W" are welded to opposing and parallel surfaces of the at least two horizontal plates (Annotated Fig. 1, Col. 4 lines 5-7, the tips of the “W” are welded to the opposing and parallel surfaces of the at least horizontal plates 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Borcherding to have ribs, horizontal plates, and a “W” in the lower portion of the ribs in order to have a roof above the livestock’s head and a barrier below the horizontal plates to prevent livestock from moving under the horizontal plates, and to further confine the livestock.

Regarding claim 2, Lefebvre teaches of the invention in claim 1 and further comprising (Fig. 2): wherein the hinged assembly (142) is operatively connected to a crate (Fig. 3, crate defining the sow receiving space 124) (door assembly 142 is connected to pen 102).

Regarding claim 3, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a feed tube receptacle (tube connected above feed container 148); wherein the feed tube receptacle is configured to connect to a feed delivery system (feed dispenser 104) to receive feed (Col. 7 lines 29-33, feed delivery system 104 dispenses feed to the feed tube receptacle).

Regarding claim 8, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): the feeder assembly having a trough (trough of feed container 148); wherein the trough is formed of a sidewall (feed container 148 has sidewalls by the trough); wherein the trough is configured to hold feed (Col. 7 lines 29-31, feed container receives feed).

Regarding claim 9, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): at least one nursery panel (side walls 112, 114, 116, and 118); wherein the at least one nursery panel is configured to contain at least one livestock within the system; wherein the at least one livestock is a nursing offspring (Col. 6 lines 1-4, nursery panels 112, 114, 116, and 118 receives a sow and the piglets born from the sow).

Regarding claim 10, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a crate (Fig. 3, crate defining the sow receiving space 124); a confinement area (sow receiving space 124); wherein the crate is configured to confine at least one livestock in the confinement area (Col. 6 lines 13-21, crate receives and hold the sow); wherein the feeder assembly (148) is operatively connected to the crate (feeder assembly 148 is connected to the crate); wherein the at least one livestock is a nursing adult (Col. 6 lines 13-21, crate receives a sow that nurses piglets).

Regarding claim 12, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 2): a crate (Fig. 3, crate defining the sow receiving space 124); a confinement area (124); a safety area (Fig. 3, piglet receiving areas 126 and 128); wherein the feeder assembly (148) is configured to provide feed to at least one livestock contained within the confinement area (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148 within the confinement area 124).

Regarding claim 15, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): a crate (Fig. 3, crate defining the sow receiving space 124); a safety area (Fig. 3, piglet receiving areas 126 and 128); a heat lamp (heating lamps 154, 156); wherein the heat lamp is configured to provide warmth to livestock contained within the safety area (Col. 8 lines 3-6, heating lamps 154, 156 are adapted to provide heat to piglets).

Regarding claim 16, Lefebvre teaches of the invention in claim 1, and further comprising (Fig. 1): at least one sensor (thermal sensor 158) configured to detect at least one environmental condition of the system (Col. 8 lines 18-23, sensor 158 measures the temperature in at least a portion of the piglet receiving area 126).

Regarding claim 17, Lefebvre teaches of the invention in claim 1, and further comprising: a hardware management system (controller 106) configured to respond to a data input and cause an output (Col. 8 lines 18-28, controller 106 receives data input, such as from thermal sensor 158, and cause an output, such as adjusting the intensity of heating lamp 154).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) and Borcherding (US 4,177,762), as applied to claim 1 above, and further in view of Buchanan (US RE31,556).
	Regarding claim 4, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: at least one pin; wherein the at least one pin is configured to operably connect the feeder assembly to the hinged assembly.
	Buchanan is in the field of animal feeders and teaches (Fig. 6 and 7, Col. 6 lines 16-26) of at least one pin (journals 53); wherein the at least one pin (53) is configured to operably connect the feeder assembly (feeder 50) to a frame (Fig. 7, vertical support members 51) in order to be rotatable around its axis by means of pins (53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Buchanan to have at least one pin configured to connect the feeder assembly to the door assembly in order to be rotatable as motivated by Buchanan. 

	Regarding claim 7, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: at least one pin; wherein the at least one pin is configured to operably connect the feeder assembly to the hinged assembly; at least one pin hook; wherein the at least one pin hook is configured to receive the at least one pin therein.
	Buchanan is in the field of animal feeders and teaches (Fig. 6 and 7, Col. 6 lines 16-26) of at least one pin (journals 53); wherein the at least one pin (53) is configured to operably connect the feeder assembly (feeder 50) to a frame (Fig. 7, vertical support members 51); at least one pin hook (U-shaped cups 54); wherein the at least one pin hook is configured to receive the at least one pin therein (pins 53 rest in mating pin hooks 54) in order to be rotatable around its axis by means of pins (53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Buchanan to have a pin and a pin hook to connect to the door assembly in order to be rotatable as motivated by Buchanan.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) and Borcherding (US 4,177,762), as applied to claim 1, and further in view of Wolfe (US 2,501,980).
	Regarding claim 5, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: a flange; wherein the flange is configured to connect a set of opposing sidewalls of the feeder assembly.
	Wolfe is in the field of troughs and teaches (Fig. 1) of a flange (intermediate member 6); wherein the flange (6) is configured to connect a set of opposing sidewalls (metal shells 1) of the feeder assembly (Fig. 1 and 2, flange 6 is configured to connect opposing sidewalls 1 to make the feeder assembly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Wolfe to have a flange that connects opposing side walls of the feeder assembly in order to securely connect the side walls together and give more support to the structure. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) and Borcherding (US 4,177,762), as applied to claim 1 above, and further in view of Schippers (WO 2014/107110).
	Regarding claim 6, Lefebvre teaches of the invention in claim 1, and further comprising: a sensor (thermal sensor 158); wherein the feeder assembly (148) comprises a trough (trough of feeder assembly 148). 
Lefebvre does not appear to teach wherein the sensor is configured to detect a level of feed within the trough.
Schippers is in the field of livestock feeders and teaches (Fig. 2, Page 14 lines 28-30) of a sensor (feed level gauge 113); wherein the feeder assembly (barn 1) comprises a trough (feed trough 108); wherein the sensor (113) is configured to detect a level of feed within the trough (sensor 113 detects the quantity of feed in the feed trough 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Schippers to have a sensor to detect a level of feed within the trough in order to signal that the feed is low. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) and Borcherding (US 4,177,762), as applied to claim 1 above, and further in view of Rodenberg et al. (US 4,294,195), herein after Rodenberg.
Regarding claim 13 and 14, Lefebvre teaches of the invention in claim 1 and further comprising (Fig. 1): a crate (Fig. 3, crate defining the sow receiving space 124); and a confinement area as stated in claim 13 (Col. 6 lines 11-21, crate defining sow receiving space 124 receives and hold a sow) and a safety area as stated in claim 14 (Fig. 3, piglet receiving areas 126 and 128). 
Lefebvre does not appear to teach of a water tree; wherein the water tree is configured to provide fluid to at least one livestock contained within the confinement area or safety area.
Rodenberg is in the field of livestock feeders and teaches of a water tree; wherein the water tree (water pipe 116) is configured to provide fluid to at least one livestock contained within the confinement area (Col. 2 lines 8-10 and Col. 5 lines 11-13, water pipe 116 is connect to a water source 118 to provide livestock with water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Lefebvre to incorporate the teachings of Rodenberg to have a water tree in the confinement area or the safety area in order to easily provide water to the livestock. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) and Borcherding (US 4,177,762), as applied to claim 1 above, and further in view of Rourke et al. (WO 2017/058893), herein after Rourke.
Regarding claim 18, Lefebvre teaches of the invention in claim 1, but does not appear to teach of further comprising: an application; wherein the application is installed on an electronic device and controlled via a user interface; wherein the application is wirelessly connected to a hardware management system and configured to wirelessly control the hardware management system.
Rourke is in the field of farrowing systems and teaches (¶0038) of an application (master controller 122 can be used through an application); wherein the application is installed on an electronic device and controlled via a user interface (master controller 122 can be operated through the application on an electronic or mobile device via a user interface); wherein the application is wirelessly connected to a hardware management system (master controller 122) and configured to wirelessly control the hardware management system (hardware management system 122 can be operated remotely on a tablet, smartphone, or other mobile device in which the application is wirelessly connected to the hardware management system 122). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Rourke to have the hardware management system be controlled through an application wirelessly in order for the user to easily operate the system through their mobile device. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 10,653,109) and Borcherding (US 4,177,762), as applied to claim 1 above, and further in view of Herring (US 4,348,987).
Regarding claim 19, Lefebvre teaches of the invention in claim 1 and further comprising: a confinement area (Col. 7 lines 36-40, livestock has access to feed received in the feeder assembly 148 within the confinement area 124). 
Lefebvre does not appear to teach of a bio-waste containment pit; wherein the containment pit is positioned below the confinement area such that bio-mass pass into the containment pit.
Herring is in the field of farrowing systems and teaches (Fig. 2) of a bio-waste containment pit (pit 15); wherein the containment pit is positioned below the confinement area (farrowing crates 20) such that bio-mass pass into the containment pit (Col. 1 lines 42-46, waste from the sow and the litter of pigs in the respective farrowing crate passes to a pit therebelow) in order to reduce cleaning and greatly retard the spread of disease and parasites by allowing removal of animal waste from the farrowing crates (Col. 1 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Herring to have a bio-waste containment pit in order to reduce cleaning and greatly retard the spread of disease and parasites as motivated by Herring. 

Regarding claim 20, Lefebvre teaches of the invention of claim 1, but does not appear to teach of a floor deck assembly comprised of at least one floor beam and at least one stiffener and at least one floor plate.
Herring is in the field of farrowing systems and teaches (Fig. 3) of a floor deck assembly (bracket means 69) comprised of at least one floor beam (elongate frame member 72) and at least one stiffener (brackets 60) and at least one floor plate (gang slats 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Herring to have a floor deck assembly in order to provide a stable flooring above the pit for the livestock. 

Regarding claim 21, Lefebvre teaches of the invention of claim 1, but does not appear to teach of a containment pit; wherein the contaminant pit includes a bottom and a sidewall.
Herring is in the field of farrowing systems and teaches (Fig. 2) of a containment pit (pit 15); wherein the contaminant pit (15) includes a bottom (bottom of the pit) and a sidewall (center wall 13 and the sidewalls surround the pit 15) in order to reduce cleaning and greatly retard the spread of disease and parasites by allowing removal of animal waste from the farrowing crates (Col. 1 lines 46-49).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Herring to have a pit with a bottom and a side wall in order to reduce cleaning and greatly retard the spread of disease and parasites as motivated by Herring.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant argues that the deficiencies of Lefebvre are not remedied by Borcherding as Borcherding also lacks at least the elements “a crate comprising at least one rib wherein each of the at least one rib comprises an upper portion, a middle portion, and a lower portion and wherein each of the at least one rib extends a length from a first end to a second end, at least two horizontal plates where in each of the at least two horizontal plates extends a length from a first end to a second end, and wherein the lower portion of the at least one rib is formed in a shape that looks like a “W” wherein components of the “W” are welded to opposing and parallel surfaces of the at least two horizontal plates.” The Examiner respectfully disagrees. 
As cited in the rejection above: 
Borcherding is in the field of livestock feeders and teaches (Fig. 1 and 2) of a crate comprising at least one rib (vertically extending bars 36) wherein each of the at least one rib (36) comprises an upper portion (upper portion of ribs 36 extending above the members 34), a middle portion (middle portion of the ribs 36 in contact with the members 34 and 42), and a lower portion (lower portion extending below the lower bar 34) and wherein each of the at least one rib extends a length from a first end (top of the crate) to a second end (bottom end of crate near the floor); at least two horizontal plates (members 42 and 34) wherein each of the at least two horizontal plates extends a length from a first end to a second end (extends from a first end by the front panel 10 to the second end by the rear end panel 12), and wherein the lower portion of the at least one rib is formed in a shape that looks like a "W" (Annotated Fig. 1 above shows that the lower portion of the at least one rib is formed in a upside down “W” shape) wherein components of the "W" are welded to opposing and parallel surfaces of the at least two horizontal plates (Annotated Fig. 1, Col. 4 lines 5-7, the tips of the “W” are welded to the opposing and parallel surfaces of the at least horizontal plates 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lefebvre to incorporate the teachings of Borcherding to have ribs, horizontal plates, and a “W” in the lower portion of the ribs in order to have a roof above the livestock’s head and a barrier below the horizontal plates to prevent livestock from moving under the horizontal plates, and to further confine the livestock.
The other prior art are not used to teach of the limitations amended into claim 1 and rather are used to teach of other limitations in the other claims as cited above. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647